IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLO'I'I`E DIVISON

MISC. 3=18M032

In the Matter of:

SPECIAL ADMISSION OF A'I'I`ORNEYS
EMPLOYED BY THE OFFICE OF THE FEDERAL PUBLIC DEFENDER
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

FOR GOOD CAUSE SHOWN,

IT IS ORDERED that any attorney employed by the Federal Public
Defender for the Western District of North Carolina may be appear and be heard
in any action in which the Oft`lce of the Federal Public Defender has been
appointed without formal or general admission to the North Carolina State Bar.
Any attorney who appears in this Court pursuant to such order shall read and
agree to abide by the Local Rules of this Court and the Rules of Professional
Conduct of the North Carolina State Bar and to accept the discipline of this Court
in the same manner as an attorney regularly admitted to the Bar of this Court.

As approved at an Executive Session of the Board of Judges on the 7111 day
of Novernber 2018.

This gad"day of January 2019.

Fr,a/nk D. Whitney"r
Chief United States District Ju

 

